t c memo united_states tax_court william d zack petitioner v commissioner of internal revenue respondent docket no filed date john s regan for petitioner catherine m thayer linda c grobe and claire mckenzie for respondent memorandum findings_of_fact and opinion laro judge william d zack petitioned the court to redetermine respondent's determination of deficiencies in his and federal_income_tax and additions thereto those determinations are as follows -- - additions to tax sec sec sec year deficiency b b a dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number ‘respondent also determined that the additions to tax under sec_6653 and b b apply to the deficiencies following petitioner’s concession’ and a date oral opinion of this court that petitioner is collaterally estopped from contesting the applicability of the sec_6653 b additions to tax on account of his conviction for income_tax evasion for the subject years see sec_7201 we are left to decide whether petitioner’s income for the respective years in issue should be increased by unreported income of dollar_figure and dollar_figure from the false invoice scheme described below we hold that his unreported income from that scheme was dollar_figure and dollar_figure respectively ’ ' petitioner has not directed our attention to any evidence and did not make any arguments on brief as to respondent’s determination of the additions to tax under sec_6661 we conclude that petitioner has conceded this issue if in fact the rule computation shows that his income_tax understatement is substantial within the meaning of sec_6661 see rule e and see also rule a respondent also determined that petitioner's income should be adjusted to reflect adjustments made to his distributive_share of income loss from a partnership the adjustment stemmed from a tax-evasion scheme other than the one discussed herein petitioner has not contested respondent’s proposed findings_of_fact as to this determination and the record clearly supports those proposed findings we sustain respondent’s determination as to this adjustment without further discussion - - whether petitioner may carry back to and a purported net_operating_loss nol from we hold he may not unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years dollar amounts are rounded to the dollar and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts were stipulated and the parties’ stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference when we filed petitioner’s petition he resided in morgantown west virginia he filed his and federal_income_tax returns with the commissioner on date and date respectively he filed his federal_income_tax return with the commissioner on date and he filed a form 1040x amended u s individual_income_tax_return with the commissioner on date in petitioner and lester j sova sova formed a tool and die business named zachova tool die inc tool die and years later they formed another tool and die business named zachova industries inc industries they owned equally the stock of tool die and industries and they served as the companies’ president and vice president respectively q4e- they formed four other entities in the mid-1980's named colt tool die ince colt synchronized design development inc synchronized sovack partnership sovack and jaclyn leasing inc jaclyn we sometimes use the term zachova entities to refer to two or more of the six entities formed by petitioner and sova colt is a tool and die business and its stock is owned equally by petitioner sova and sova’s brother synchronized designs the dies used by the zachova entities and its stock is owned equally by petitioner sova and mark bartolomucci sovack owns the machinery and equipment used by tool die and industries and the building in which those two companies operate sovack is owned equally by petitioner and sova jaclyn rents a building to the zachova entities jaclyn is owned equally by petitioner and sova petitioner and sova devised a scheme in or around to obtain cash surreptitiously from industries and tool die under this scheme the false invoice scheme third parties issued false invoices to tool die and industries for work not actually performed tool die and industries paid the third parties the amounts shown on the invoices the third parties returned the payments to petitioner and sova net of a 25-percent commission and petitioner and sova split the net payments equally petitioner and sova each received dollar_figure from the false invoice scheme in and they each received dollar_figure from - - the false invoice scheme in petitioner did not report on his or federal_income_tax return any of the amounts that he received from the false invoice scheme during the zachova entities began looking into contracting with ford motor co ford to do work for it petitioner and sova met with a ford employee named ed cooper cooper and cooper told petitioner and sova that they would secretly have to pay him money bribes for ford to award contracts to the zachova entities petitioner and sova discussed cooper's demand and petitioner and sova decided to pay cooper on behalf of the zachova entities for an award of ford contracts petitioner and sova each paid cooper a total of dollar_figure during and and in return ford awarded some of its contracts to the zachova entities petitioner and sova used some of the money that they received from the false invoice scheme to pay cooper the bribes opinion respondent determined and argues that petitioner failed to report for the respective years in issue income of dollar_figure and dollar_figure realized from the false invoice scheme respondent asserts that petitioner exerted dominion and control_over all the funds he received from that scheme and that he was free to use those funds as he chose petitioner does not dispute the fact that he received the amounts determined by respondent to be -- - income but petitioner claims those amounts are not includable in his income because he received the underlying funds as a mere conduit for the zachova entities’ payment of bribes to cooper petitioner relies primarily on this court’s memorandum opinions in estate of kalichuk v commissioner tcmemo_1964_336 smith v commissioner tcmemo_1964_274 and pew v commissioner tcmemo_1961_264 in kalichuk we held that money received by a corporation’s shareholders was not taxable to them as a dividend because the owners immediately paid that money to public officials to secure work contracts for the corporation we concluded in kalichuk that the owners received the money as mere conduits for payment to the public officials in smith we held similarly as to money received by a corporation’s shareholder which he distributed to third parties as gifts or gratuities on behalf of the corporation we noted in smith that the taxpayer kept none of the money for his personal benefit in pew we held that a taxpayer’s gross_income did not include money paid to his client’s agent as kickbacks the money passed through the taxpayer’s hands in that the taxpayer billed his client for and received from him payment for the value of his services plus an additional_amount which represented the kickback and the taxpayer returned the kickbacks to the agent we agree with petitioner that this court’s jurisprudence excludes from his gross_income the amount of the bribes which he - j- paid to cooper in exchange for ford’s awarding contracts to the zachova entities see also 56_tc_530 affd 492_f2d_286 7th cir ball v commissioner tcmemo_1984_218 shaara v commissioner tcmemo_1980_247 petitioner and sova on behalf of the zachova entities had agreed with cooper to pay him bribes as a precondition to ford’s award of the contracts and petitioner pursuant to a concerted plan used part of the money that he received from the false invoice scheme to satisfy that agreement although respondent observes correctly that petitioner actually possessed the bribe money we disagree with respondent’s conclusion drawn therefrom that this possession allowed petitioner to do whatever he wanted with that money to be sure the zachova entities wanted the contracts the zachova entities had to bribe cooper to get the contracts the zachova entities through petitioner and sova agreed with cooper to pay him his bribes in return for the contracts and petitioner and sova as officers and agents of the zachova entities used the zachova entities’ money to pay cooper the bribes which in turn allowed the zachova entities to receive the ford contracts because petitioner received the bribe money from the zachova entities as a mere intermediary or conduit between them and cooper petitioner is not taxed on his receipt of that money - - as to the amount of the bribes petitioner testified at trial that he paid dollar_figure to cooper in bribes during the subject years we do not find this testimony credible the credible_evidence in this case persuades us and we have found as a fact that petitioner paid cooper dollar_figure in bribes during the subject years on the basis of the record we also are satisfied that percent of this amount was attributable to and that the rest was attributable to we conclude and hold that petitioner’s gross_income as adjusted by respondent in the notice_of_deficiency should be decreased by dollar_figure in both and petitioner argues that he had an nol in that he may carry back to the years at bar petitioner asserts he reported on his federal_income_tax return the income that he realized from the false invoice scheme he amended that return in to account for respondent’s position that the income was actually taxable in and and his removal of that income from generated an nol for that year the record does not adequately support petitioner’s assertion that he realized an nol in although sec_172 allows taxpayers to deduct an nol egual to the sum of nol nor do we find credible the vague unsupported testimony of petitioner to the effect that he indirectly paid general motors co a dollar_figure bribe in contrast with the bribes paid to cooper the record does not adequately support petitioner’s bald assertion that he indirectly bribed general motors co --- - carryovers plus nol carrybacks petitioner as the claimant of an nol must prove his right thereto see 349_us_232 ’ we have considered all the parties’ arguments and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing decision will be entered under rule nor has petitioner proven that he reported on his federal_income_tax return the income that he realized from the false invoice scheme accordingly we reject without further comment petitioner’s argument that the mitigation provisions of sec_1311 through and the doctrine_of equitable_recoupment operate favorably to him in this case the sec_6653 additions to tax apply to the entire underpayment we are convinced clearly that the entire underpayment in this case which stemmed from the false invoice scheme and the other scheme discussed supra in note was attributable to fraud
